105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Leroy COOLIDGE, Appellant,v.BLOCK DRUG, INC., Appellee.
No. 96-3508.
United States Court of Appeals, Eighth Circuit.
Jan. 10, 1997.Submitted Jan. 3, 1997.Filed Jan. 10, 1997.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Leroy Coolidge appeals the district court's1 dismissal of his employment discrimination action under Title VII, 42 U.S.C. § 2000e et seq.  After carefully reviewing the record and the parties' submissions on appeal, we conclude that no error of fact or law requiring reversal appears and that an opinion would lack precedential value.  Accordingly, we affirm the dismissal with prejudice of Coolidge's federal claims and modify the dismissal of his possible state tort claims to be without prejudice.  See 8th Cir.  R. 47B.


2
We deny Coolidge's motions to supplement the record and for the transcript of a hearing held before the district court.



1
 The Honorable Ann D. Montgomery, United States District Judge for the District of Minnesota